Citation Nr: 0727000	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-37 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include as secondary to service-connected 
residuals of gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from May 1968 to May 1970.  He 
was born in 1948.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in November 2006.

Service connection is currently in effect for residuals of 
gunshot wound to the right chest, with moderate damage to 
Muscle Groups I and IV, evaluated as 20 percent disabling; 
and residuals of gunshot wound to the right lung, rated as 
noncompensably disabling.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board at the VARO in January 
2007; a transcript (Tr.)is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran filed his initial claim for service connection 
for a "mental condition" in a VA Form 21-4138 in August 
2004.  In a rating action in January 2005, service connection 
was denied for a "mental condition".  At that time, the 
veteran's service medical records were on file.  In a Notice 
of Disagreement (NOD) on a VA Form 21-4138 in June 2005, the 
veteran expressed his disagreement with that denial decision, 
asserting that he had PTSD as a result of being shot during 
training in service.  A Statement of the Case (SOC) was 
issued in October 2005. 

A VA Form 21-6789 is of record reflecting that, while there 
was an appellate issue of service connection for a mental 
condition, the issue of PTSD had not been previously 
addressed and was not yet on appeal.  The new claim with 
regard to facets relating to developing the claim for PTSD 
was addressed in correspondence to the veteran in November 
2005.  

The veteran filed a VA Form 9, Substantive Appeal, in October 
2005, stating that his mental health problems had started in 
service and were due to his gunshot wound.  He also noted 
that he had not been afforded a VA examination.  When he 
purportedly failed to report for a VA examination (a copy of 
the notice for which is not of record) in July 2006, the RO 
denied his claim for PTSD in action in August 2006.  The 
veteran's representative immediately provided a statement to 
the effect that the veteran had been unable to attend the 
examination because he was hospitalized at the time.  A new 
VA examination was scheduled and undertaken in October 2006.  
At that time the psychiatric examiner concluded that the 
veteran had a bipolar disorder, not otherwise specified; and 
that he did not have PTSD.  In a rating action in November 
2006, the denial of service connection for PTSD was 
confirmed.  Nonetheless, the Supplemental SOC that was issued 
in  December 2006 related to a "mental condition".  In the 
meantime, a proposal was made to find the veteran 
incompetent.

At his Travel Board hearing in January 2007, the veteran 
asserted that the recent VA examination was inadequate, and 
that there was additional medical information available as to 
his mental health.  He testified that he had first been 
evaluated for mental illness more than 14 years before (Tr. 
at 5, 10-11); that initial diagnoses included schizophrenia 
and anxiety (Tr. at 7); and that during that time he had 
looked forward to his psychological appointments as a means 
to getting things off his chest (Tr. at 11).  He clarified 
that the gunshot wound was due to a training accident at Ft. 
Dix, NJ (Tr. at 8).  

The Board would note that there is some confusion as to the 
status of and what disabilities have and have not been 
adjudicated for appeal.  However, whatever the current 
psychiatric diagnosis, certain rating actions by the VARO 
must be construed as denying service connection for an 
acquired disability regardless of the diagnosis (specified to 
this point as bipolar disorder and PTSD), and the veteran's 
NOD with regard to generic psychiatric disability is 
certainly valid with regard to all, and initiated the appeal 
process.  See Godfrey v. Brown, 7 Vet. App,. 398, 408-410 
(1995).  Thus, the Board would note that the issue is best 
phrased as shown on the firstpage herein, and includes 
service connection for an acquired psychiatric disorder.  

However, in addition to requiring comprehensive consideration 
of the claim both on direct and presumptive bases, to include 
bipolar dosorder, PTSD, and whatever diagnosis is rendered 
pursuant to this Remand, there is also a clear-cut claim for 
secondary service connection, and this has not yet been fully 
addressed by the RO.

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) 
(holding that 38 C.F.R. § 3.310(a) authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 
3.310(b).  The intended effect of the amendment is to conform 
VA regulations to the Allen decision.  

In view of the foregoing, the Board finds that additional 
development is necessary.  Accordingly, the case is REMANDED 
for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  

2.  The 
RO should 
attempt t 
obtain 
further 
outstandi
ng 
records 
in 
support 
of the 
veteran's 
claim, 
specifica
lly:

a
.
  
a
l
l
 
V
A
 
r
e
c
o
r
d
s
 
f
o
r
 
t
h
e
 
v
e
t
e
r
a
n
 
i
n
c
l
u
d
i
n
g
 
f
r
o
m
 
N
e
w
 
O
r
l
e
a
n
s
 
a
b
o
u
t
 
1
0
 
y
e
a
r
s
 
a
f
t
e
r
 
s
e
r
v
i
c
e
 
s
e
p
a
r
a
t
i
o
n
,
 
s
h
o
u
l
d
 
b
e
 
a
c
q
u
i
r
e
d
 
a
n
d
 
a
d
d
e
d
 
t
o
 
t
h
e
 
c
l
a
i
m
s
 
f
i
l
e
.
  
A
l
s
o
,
 
r
e
c
o
r
d
s
 
s
h
o
u
l
d
 
b
e
 
o
b
t
a
i
n
e
d
 
f
r
o
m
 
V
A
 
f
a
c
i
l
i
t
i
e
s
 
i
n
 
A
r
i
z
o
n
a
.

b
.
  
I
n
 
a
d
d
i
t
i
o
n
 
t
o
 
t
h
e
 
r
e
c
o
r
d
s
 
i
n
 
t
h
e
 
f
i
l
e
,
 
i
t
 
s
h
o
u
l
d
 
b
e
 
a
s
c
e
r
t
a
i
n
e
d
 
a
s
 
t
o
 
w
h
e
t
h
e
r
 
t
h
e
r
e
 
a
r
e
 
a
n
y
 
f
u
r
t
h
e
r
 
m
e
n
t
a
l
 
h
e
a
l
t
h
 
r
e
c
o
r
d
s
 
a
v
a
i
l
a
b
l
e
 
f
o
r
 
t
h
e
 
v
e
t
e
r
a
n
 
f
r
o
m
 
V
a
l
u
e
 
O
p
t
i
o
n
s
,
 
a
n
 
A
r
i
z
o
n
a
 
b
e
h
a
v
i
o
r
a
l
 
h
e
a
l
t
h
 
t
r
e
a
t
m
e
n
t
 
s
e
r
v
i
c
e
,
 
a
n
d
 
i
f
 
s
o
,
 
t
h
e
s
e
 
s
h
o
u
l
d
 
b
e
 
a
c
q
u
i
r
e
d
 
f
o
r
 
t
h
e
 
c
l
a
i
m
s
 
f
i
l
e
.

c
.
  
A
n
y
 
m
e
n
t
a
l
 
h
e
a
l
t
h
 
o
r
 
b
e
h
a
v
i
o
r
a
l
 
r
e
c
o
r
d
s
 
a
s
s
o
c
i
a
t
e
d
 
w
i
t
h
 
t
h
e
 
C
o
u
r
t
 
o
r
d
e
r
s
 
m
e
n
t
i
o
n
e
d
 
b
y
 
t
h
e
 
v
e
t
e
r
a
n
 
a
t
 
h
i
s
 
T
r
a
v
e
l
 
B
o
a
r
d
 
h
e
a
r
i
n
g
 
s
h
o
u
l
d
 
b
e
 
a
c
q
u
i
r
e
d
 
a
n
d
 
a
d
d
e
d
 
t
o
 
t
h
e
 
f
i
l
e
.

d
.
  
W
i
t
h
 
a
p
p
r
o
p
r
i
a
t
e
 
a
u
t
h
o
r
i
z
a
t
i
o
n
,
 
c
o
n
t
a
c
t
 
s
h
o
u
l
d
 
b
e
 
m
a
d
e
 
w
i
t
h
 
p
s
y
c
h
i
a
t
r
i
s
t
s
 
D
r
s
.
 
H
e
r
b
e
r
t
 
E
m
m
a
n
u
e
l
 
C
o
h
e
n
 
a
n
d
 
F
a
i
t
h
 
H
a
r
t
m
a
n
 
C
o
h
e
n
,
 
w
h
o
 
m
a
y
 
b
e
 
p
r
o
v
i
d
e
 
a
d
d
i
t
i
o
n
a
l
 
d
a
t
a
 
a
s
 
t
o
 
t
h
e
 
v
e
t
e
r
a
n
'
s
 
m
e
n
t
a
l
 
h
e
a
l
t
h
;
 
a
n
d
 
m
a
y
 
a
l
s
o
 
b
e
 
a
b
l
e
 
t
o
 
i
d
e
n
t
i
f
y
 
t
h
e
 
p
s
y
c
h
i
a
t
r
i
s
t
 
t
o
 
w
h
o
m
 
t
h
e
 
v
e
t
e
r
a
n
 
w
a
s
 
r
e
f
e
r
r
e
d
 
i
n
 
t
h
e
 
1
9
7
0
'
s
.

e
.
  
A
l
s
o
 
w
i
t
h
 
a
u
t
h
o
r
i
z
a
t
i
o
n
 
f
r
o
m
 
t
h
e
 
v
e
t
e
r
a
n
,
 
h
i
s
 
u
n
c
l
e
 
(
a
 
c
a
r
d
i
o
l
o
g
i
s
t
)
 
a
n
d
 
h
i
s
 
a
u
n
t
 
s
h
o
u
l
d
 
b
e
 
c
o
n
t
a
c
t
e
d
 
t
o
 
o
b
t
a
i
n
 
f
u
r
t
h
e
r
 
i
n
f
o
r
m
a
t
i
o
n
 
a
s
 
t
o
 
h
i
s
 
p
o
s
t
-
s
e
r
v
i
c
e
 
m
e
n
t
a
l
 
h
e
a
l
t
h
;
 
a
n
d
 
t
o
 
p
r
o
v
i
d
e
 
t
h
e
 
n
a
m
e
,
 
l
o
c
a
t
i
o
n
,
 
e
t
c
.
,
 
o
f
 
t
h
e
 
p
s
y
c
h
i
a
t
r
i
s
t
 
t
o
 
w
h
o
m
 
t
h
e
 
v
e
t
e
r
a
n
 
w
a
s
 
r
e
f
e
r
r
e
d
,
 
a
n
d
 
w
h
o
 
s
a
w
 
t
h
e
 
v
e
t
e
r
a
n
 
i
n
 
t
h
e
 
1
9
7
0
'
s
,
 
a
f
t
e
r
 
w
h
i
c
h
 
r
e
c
o
r
d
s
 
s
h
o
u
l
d
 
b
e
 
p
u
r
s
u
e
d
 
t
h
e
r
e
f
r
o
m
.

3.  The 
veteran 
should 
then be 
scheduled 
for a 
psychiatr
ic 
evaluatio
n, along 
with the 
claims 
file, to 
include 
evidence 
obtained 
pursuant 
to this 
remand, 
and a 
copy of 
this 
remand, 
and after 
examining 
the 
veteran 
and 
providing 
all 
necessary 
testing, 
the 
examiner 
should 
provide 
responses 
to the 
following
: 

a
.
  
W
h
a
t
 
i
s
 
t
h
e
 
c
o
r
r
e
c
t
 
p
o
s
t
-
s
e
r
v
i
c
e
 
a
n
d
 
c
u
r
r
e
n
t
 
p
s
y
c
h
i
a
t
r
i
c
 
d
i
a
g
n
o
s
i
s
(
e
s
)
?

b
.
  
W
h
a
t
 
i
s
 
t
h
e
 
d
u
r
a
t
i
o
n
 
a
n
d
 
e
t
i
o
l
o
g
y
 
o
f
 
h
i
s
 
p
o
s
t
-
s
e
r
v
i
c
e
 
a
n
d
 
c
u
r
r
e
n
t
 
p
s
y
c
h
i
a
t
r
i
c
 
d
i
s
a
b
i
l
i
t
y
(
i
e
s
)
?
 

c
.
  
I
f
 
P
T
S
D
 
i
s
 
d
i
a
g
n
o
s
e
d
,
 
a
n
 
o
p
i
n
i
o
n
 
s
h
o
u
l
d
 
b
e
 
r
e
n
d
e
r
e
d
 
a
s
 
t
o
 
w
h
e
t
h
e
r
 
i
t
 
i
s
 
a
t
 
l
e
a
s
t
 
a
s
 
l
i
k
e
l
y
 
a
s
 
n
o
t
 
(
i
.
e
.
,
 
t
o
 
a
t
 
l
e
a
s
t
 
a
 
5
0
-
5
0
 
d
e
g
r
e
e
 
o
f
 
p
r
o
b
a
b
i
l
i
t
y
)
 
t
h
a
t
 
t
h
i
s
 
d
i
s
o
r
d
e
r
 
i
s
 
c
a
u
s
a
l
l
y
 
r
e
l
a
t
e
d
 
t
o
 
s
t
r
e
s
s
o
r
 
e
v
e
n
t
s
 
i
n
 
s
e
r
v
i
c
e
 
o
r
 
w
a
s
 
c
a
u
s
e
d
 
b
y
 
t
h
e
 
v
e
t
e
r
a
n
'
s
 
s
e
r
v
i
c
e
-
c
o
n
n
e
c
t
e
d
 
g
u
n
s
h
o
t
 
w
o
u
n
d
 
r
e
s
i
d
u
a
l
s
,
 
o
r
 
w
h
e
t
h
e
r
 
s
u
c
h
 
a
 
c
a
u
s
a
l
 
r
e
l
a
t
i
o
n
s
h
i
p
 
t
o
 
s
e
r
v
i
c
e
 
o
r
 
t
o
 
h
i
s
 
s
e
r
v
i
c
e
-
c
o
n
n
e
c
t
e
d
 
d
i
s
a
b
i
l
i
t
y
 
i
s
 
u
n
l
i
k
e
l
y
 
(
i
.
e
.
,
 
l
e
s
s
 
t
h
a
n
 
a
 
5
0
-
5
0
 
p
r
o
b
a
b
i
l
i
t
y
)
.

d
.
  
I
f
 
a
n
o
t
h
e
r
 
p
s
y
c
h
i
a
t
r
i
c
 
d
i
s
o
r
d
e
r
 
i
s
 
d
i
a
g
n
o
s
e
d
,
 
a
n
 
o
p
i
n
i
o
n
 
s
h
o
u
l
d
 
b
e
 
r
e
n
d
e
r
e
d
 
a
s
 
t
o
 
w
h
e
t
h
e
r
 
i
t
 
i
s
 
a
t
 
l
e
a
s
t
 
a
s
 
l
i
k
e
l
y
 
a
s
 
n
o
t
 
(
i
.
e
.
,
 
t
o
 
a
t
 
l
e
a
s
t
 
a
 
5
0
-
5
0
 
d
e
g
r
e
e
 
o
f
 
p
r
o
b
a
b
i
l
i
t
y
)
 
t
h
a
t
 
s
u
c
h
 
d
i
s
o
r
d
e
r
 
w
a
s
 
f
i
r
s
t
 
m
a
n
i
f
e
s
t
e
d
 
i
n
 
s
e
r
v
i
c
e
,
 
o
r
 
w
h
e
t
h
e
r
 
i
n
-
s
e
r
v
i
c
e
 
o
n
s
e
t
 
i
s
 
u
n
l
i
k
e
l
y
 
(
i
.
e
.
,
 
l
e
s
s
 
t
h
a
n
 
a
 
5
0
-
5
0
 
p
r
o
b
a
b
i
l
i
t
y
)
.

e
.
  
I
f
 
t
h
e
 
r
e
s
p
o
n
s
e
 
t
o
 
t
h
e
 
q
u
e
s
t
i
o
n
 
i
n
 
s
u
b
p
a
r
a
g
r
a
p
h
 
"
d
"
 
i
s
 
n
e
g
a
t
i
v
e
 
a
s
 
t
o
 
i
n
-
s
e
r
v
i
c
e
 
i
n
c
u
r
r
e
n
c
e
,
 
i
s
 
i
t
 
a
t
 
l
e
a
s
t
 
a
s
 
l
i
k
e
l
y
 
a
s
 
n
o
t
 
(
i
.
e
.
,
 
t
o
 
a
t
 
l
e
a
s
t
 
a
 
5
0
-
5
0
 
d
e
g
r
e
e
 
o
f
 
p
r
o
b
a
b
i
l
i
t
y
)
 
t
h
a
t
 
s
u
c
h
 
d
i
s
o
r
d
e
r
 
w
a
s
 
s
e
c
o
n
d
a
r
i
l
y
 
c
a
u
s
e
d
 
b
y
 
(
o
r
 
a
g
g
r
a
v
a
t
e
d
 
b
y
)
 
t
h
e
 
v
e
t
e
r
a
n
'
s
 
s
e
r
v
i
c
e
-
c
o
n
n
e
c
t
e
d
 
g
u
n
s
h
o
t
 
w
o
u
n
d
 
r
e
s
i
d
u
a
l
s
,
 
o
r
 
i
s
 
s
u
c
h
 
a
 
c
a
u
s
a
l
 
r
e
l
a
t
i
o
n
s
h
i
p
 
t
o
 
h
i
s
 
s
e
r
v
i
c
e
-
c
o
n
n
e
c
t
e
d
 
d
i
s
a
b
i
l
i
t
y
 
u
n
l
i
k
e
l
y
 
(
i
.
e
.
,
 
l
e
s
s
 
t
h
a
n
 
a
 
5
0
-
5
0
 
p
r
o
b
a
b
i
l
i
t
y
)
.

f
.
  
N
o
t
e
:
  
T
h
e
 
t
e
r
m
 
"
a
t
 
l
e
a
s
t
 
a
s
 
l
i
k
e
l
y
 
a
s
 
n
o
t
"
 
d
o
e
s
 
n
o
t
 
m
e
a
n
 
m
e
r
e
l
y
 
w
i
t
h
i
n
 
t
h
e
 
r
e
a
l
m
 
o
f
 
m
e
d
i
c
a
l
 
p
o
s
s
i
b
i
l
i
t
y
,
 
b
u
t
 
r
a
t
h
e
r
 
t
h
a
t
 
t
h
e
 
w
e
i
g
h
t
 
o
f
 
m
e
d
i
c
a
l
 
e
v
i
d
e
n
c
e
 
b
o
t
h
 
f
o
r
 
a
n
d
 
a
g
a
i
n
s
t
 
a
 
c
o
n
c
l
u
s
i
o
n
 
i
s
 
s
o
 
e
v
e
n
l
y
 
d
i
v
i
d
e
d
 
t
h
a
t
 
i
t
 
i
s
 
a
s
 
m
e
d
i
c
a
l
l
y
 
s
o
u
n
d
 
t
o
 
f
i
n
d
 
i
n
 
f
a
v
o
r
 
o
f
 
c
a
u
s
a
t
i
o
n
 
a
s
 
i
t
 
i
s
 
t
o
 
f
i
n
d
 
a
g
a
i
n
s
t
 
i
t
.

g
.
  
N
o
t
e
:
 
T
h
e
 
t
e
r
m
 
"
a
g
g
r
a
v
a
t
e
d
"
 
i
n
 
t
h
e
 
a
b
o
v
e
 
c
o
n
t
e
x
t
 
r
e
f
e
r
s
 
t
o
 
a
 
p
e
r
m
a
n
e
n
t
 
w
o
r
s
e
n
i
n
g
 
o
f
 
t
h
e
 
u
n
d
e
r
l
y
i
n
g
 
c
o
n
d
i
t
i
o
n
,
 
a
s
 
c
o
n
t
r
a
s
t
e
d
 
t
o
 
t
e
m
p
o
r
a
r
y
 
o
r
 
i
n
t
e
r
m
i
t
t
e
n
t
 
f
l
a
r
e
-
u
p
s
 
o
f
 
s
y
m
p
t
o
m
a
t
o
l
o
g
y
 
w
h
i
c
h
 
r
e
s
o
l
v
e
 
w
i
t
h
 
r
e
t
u
r
n
 
t
o
 
t
h
e
 
b
a
s
e
l
i
n
e
 
l
e
v
e
l
 
o
f
 
d
i
s
a
b
i
l
i
t
y
.

h
.
  
T
h
e
 
e
x
a
m
i
n
e
r
 
s
h
o
u
l
d
 
i
d
e
n
t
i
f
y
 
t
h
e
 
e
v
i
d
e
n
c
e
 
o
f
 
r
e
c
o
r
d
 
w
h
i
c
h
 
s
u
p
p
o
r
t
s
 
a
l
l
 
c
o
n
c
l
u
s
i
o
n
s
,
 
i
n
c
l
u
d
i
n
g
 
t
h
e
 
o
b
s
e
r
v
a
t
i
o
n
s
 
m
a
d
e
 
b
y
 
f
a
m
i
l
y
 
m
e
m
b
e
r
s
 
o
r
 
f
r
i
e
n
d
s
 
o
f
 
t
h
e
 
f
a
m
i
l
y
,
 
s
o
m
e
 
o
f
 
w
h
o
m
 
m
a
y
 
b
e
 
p
s
y
c
h
i
a
t
r
i
c
 
e
x
p
e
r
t
s
,
 
w
h
e
r
e
 
d
e
e
m
e
d
 
a
p
p
l
i
c
a
b
l
e
.

4.  The 
case 
should 
then be 
reviewed 
by the 
VARO/AMC.  
If the 
decision 
remains 
unfavorab
le, a 
comprehen
sive SSOC 
should be 
issued on 
service 
connectio
n on 
direct, 
presumpti
ve, and 
secondary 
bases, 
and the 
veteran 
and his 
represent
ative 
should be 
given a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

